Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20   PageID.305   Page 1 of 19




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


 Dawn Hughey,

                         Plaintiff,      Case No. 19-10368

 v.                                      Judith E. Levy
                                         United States District Judge
 Anthony Easlick,
                                         Mag. Judge Elizabeth A.
                         Defendant.      Stafford

 ________________________________/


       OPINION AND ORDER GRANTING DEFENDANT’S
      MOTION FOR SUMMARY JUDGMENT [16], DENYING
       DEFENDANT’S MOTION IN LIMINE AS MOOT [23],
                 AND DISMISSING CASE

      This is an excessive force handcuffing case. Plaintiff alleges that

Defendant handcuffed her during an arrest, and she sustained injuries

as a result. Pending is Defendant’s motion for summary judgment. (ECF

No. 16.)

      I.    Factual Background

      On the morning of November 4, 2016, Defendant Anthony Easlick,

a Michigan State Police Trooper, stopped Plaintiff Dawn Hughey for

speeding on her way to work. (ECF No. 1, PageID.3.) After the officer ran
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20   PageID.306   Page 2 of 19




Plaintiff’s vehicle and personal information through the police database,

he discovered that her vehicle was improperly registered and that there

was an active warrant out for her arrest due to an unpaid ticket. At this

point, Defendant asked Plaintiff if she had enough cash to post bond, and

Plaintiff replied that she did not. The officer told Plaintiff that he could

either take her to court so she could clear up the warrant or write her

citations for the lack of insurance and invalid registration. (ECF No. 16-

4, at 13:00–14:10.) Defendant informed Plaintiff that because of her

invalid registration and insurance, under either scenario he could not

allow her to drive her car away from the scene and would need to call a

tow truck. (Id.)

      When asked to exit the vehicle, both parties agree that Plaintiff did

so without resistance. (ECF No. 1, PageID.3; ECF No 16, PageID.63; ECF

No. 16-4, at 14:58–15:04.) The dashcam footage, which the undersigned

has carefully reviewed, shows the top, right-side angle of Defendant

handcuffing Plaintiff. (ECF No. 16-4, at 15:05–15:30.) According to

Plaintiff, when Defendant placed her in handcuffs, he twisted her left

arm behind her to meet her left wrist to her right wrist. It was this

twisting motion that allegedly caused a rotator cuff injury to Plaintiff’s


                                      2
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20       PageID.307     Page 3 of 19




left shoulder.1 Plaintiff testified that Defendant did not check to see if the

handcuffs were too tight. Plaintiff also did not say anything to Defendant

about the alleged twisting of her arm while she was being handcuffed.

      After Plaintiff was in handcuffs, the two walked to the front of

Defendant’s police car and she entered front passenger seat. At some

point after getting into the police car, Plaintiff began to feel the pain in

her shoulder. Plaintiff testified that she told Defendant about her pain

four to five times, but he did not respond to her. According to Plaintiff,

she did not feel the pain until she was sitting in the car with her hands

behind her back. (ECF No. 21-3, PageID.178.) Defendant’s testimony is

different on this point; he testified that Plaintiff told him about her left

arm pain as she was getting into the police car. (ECF No. 21-2,

PageID.168.) From the dashcam footage, there are ten minutes of

recording between the handcuffing and when the audio cuts off. (ECF No.




      1 This point is contested. Defendant’s motion for summary judgment includes
an independent medical evaluation of Plaintiff conducted by Dr. Jerry Matlen who
concluded that Plaintiff’s injury could not have resulted from the twisting of her arm
as alleged. (ECF No. 16-8, PageID.123.) Instead, Dr. Matlen found that the
mechanism of her injury could only have been caused by “raising one’s arm above
one’s head.” (Id.) Plaintiff has not produced evidence to contradict this medical
opinion and therefore failed to create a question of fact regarding whether the injury
could have been caused by excessive force while being handcuffed.
                                          3
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20   PageID.308   Page 4 of 19




16-4, at 16:20–26:51.) In these ten minutes, the two talk about several

different things, such as how she is upset about being late for work and

possibly losing her job, which items she wants out of her car, and where

her car is being towed. There are no audible portions of the recording that

capture Plaintiff saying anything about her arm pain.

      Later, while in the vehicle with Defendant, Plaintiff also made a

statement suggesting she would harm herself. (ECF No. 21-3,

PageID.179.) Because of this statement, instead of taking Plaintiff to

court, Defendant took her to the hospital to have a psychiatric evaluation

done. Once Plaintiff was at the hospital and in a triage room, Defendant

removed Plaintiff’s handcuffs. Plaintiff testified that the nurse in the

room saw the marks on Plaintiff’s wrists and noticed that she was unable

to move her arm to her front. Plaintiff testified that the nurse then

remarked “what’s wrong with her arm?” to which Defendant replied it

was from Plaintiff’s handcuffs. (ECF No. 21-3, PageID.180.) Plaintiff left

the hospital that same day, but Plaintiff testified that a later MRI of her

shoulder revealed tears to the rotator cuff of her left shoulder which

required two surgeries. (ECF No. 21, PageID.143.)




                                      4
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20   PageID.309   Page 5 of 19




      Plaintiff filed suit on February 6, 2019. (ECF No. 1.) Plaintiff

alleges that, in carrying out the traffic stop, Defendant used excessive

force and was deliberately indifferent to her serious medical needs.

      II.   Legal Standard

      Summary judgment is proper when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court may not

grant summary judgment if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The Court “views the evidence, all

facts, and any inferences that may be drawn from the facts in the light

most favorable to the nonmoving party.” Pure Tech Sys., Inc. v. Mt.

Hawley Ins. Co., 95 F. App’x 132, 135 (6th Cir. 2004) (citing Skousen v.

Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002)).

      III. Analysis

            A. The Claims

      There are three counts in Plaintiff’s complaint. The first alleges

that Defendant used excessive force as a violation of “her rights [and]

privileges and immunities vouchsafed . . . by the Fourteenth


                                      5
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20   PageID.310   Page 6 of 19




Amendment.” (ECF No. 1, PageID.5.) The second count alleges a violation

of her “right to adequate medical care under the Fourteenth

Amendment’s Due Process Clause,” although the count is entitled

“Deliberately Indifferent Policies, Practices, Customs, Training, and

Supervision in Violation of the Fourteenth Amendment.” (Id. at

PageID.5–6.) The third count alleges a violation of the Fourteenth

Amendment’s right to bodily integrity due to the Defendant’s alleged use

of excessive force. (Id. at PageID.7.)

      Unfortunately, Plaintiff’s precise claims are not clear. However, the

essence of Plaintiff’s complaint is about excessive force due to

handcuffing. Excessive force claims are normally brought under the

Fourth Amendment; however, the complaint never uses the term “Fourth

Amendment.” Plaintiff argues in her response brief that the claim is

properly analyzed under the Fourth Amendment. (ECF No. 21,

PageID.148.) However, the Court cannot construe Plaintiff’s claim as a

Fourth Amendment claim because she never attempted to amend her

complaint and a response brief cannot serve an amended complaint. See

Jocham v. Tuscola County, 239 F.Supp.2d 714, 732 (E.D. Mich. 2003)

(“the plaintiffs may not amend their complaint through a response


                                      6
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20   PageID.311   Page 7 of 19




brief.”) The Court also notes that Plaintiff is not pro se, which would

otherwise require a liberal construction of the pleading in Plaintiffs’

favor. Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir.1999).

      According to Plaintiff’s response brief, there are two claims against

Defendant: a Fourth Amendment violation for excessive force while

handcuffing and a Fourteenth Amendment violation for the Officer’s

deliberate indifference to her serious medical needs. (ECF No. 21,

PageID.140.) Although Plaintiff’s complaint did not allege a Fourth

Amendment violation, the Court will analyze the complaint through that

framework in the interest of judicial economy. For the reasons set forth

below, Plaintiff cannot survive summary judgment.

            B. Excessive Force

      Plaintiff argues that Defendant used excessive force and is not

entitled to qualified immunity related to his treatment of her while she

was being handcuffed. “In civil suits pursuant to 42 U.S.C. § 1983 for

money damages, qualified immunity protects a public official from being

sued as long as the official ‘does not violate clearly established statutory

or constitutional rights of which a reasonable person would have known.’”

Crockett v. Cumberland, 316 F.3d 571, 579 (6th Cir. 2003) (quoting


                                      7
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20   PageID.312   Page 8 of 19




Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). On a summary judgment

motion, the Court considers whether the facts “viewed in the light most

favorable to the plaintiff, ‘show the officer’s conduct violated a

constitutional right.’” Soloman v. Auburn Hills Police Dep’t, 389 F.3d 167,

172 (6th Cir. 2004) (quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)).

Only if there is a showing of a constitutional violation must a court

analyze whether the right is “clearly established.” Id.

      The Fourth Amendment guarantees citizens the right “to be free of

excessive force when police make an arrest or seizure.” Lyons v. City of

Xenia, 417 F.3d 565, 575 (6th Cir. 2005). Plaintiff identifies two injuries

from her arrest: “ring marks on her wrists” from the handcuffs being too

tight, and a torn rotator cuff from excessively forceful handcuffing. (ECF

No. 21, PageID.148.) “[U]nduly tight or excessively forceful handcuffing

is a clearly established violation of the Fourth Amendment.” Baynes v.

Cleland, 799 F.3d 600, 613 (6th Cir. 2015).

      As for Plaintiff’s wrist-marks as a result of the handcuffs being too

tight, to survive a motion for summary judgment, a plaintiff must offer

sufficient evidence to create a genuine issue of material fact that: (1) the

plaintiff complained the handcuffs were too tight; (2) the officer ignored


                                      8
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20   PageID.313   Page 9 of 19




those complaints; and (3) the plaintiff experienced some physical injury

resulting from the handcuffing. Baynes v. Cleland, 799 F.3d 600, 608 (6th

Cir. 2015).

      Defendant argues that Plaintiff has not established the third

element: some physical injury resulting from the excessively tight

handcuffing. There is conflicting caselaw in the Sixth Circuit regarding

whether wrist-marks alone are sufficient to prove injury. See Ouza v. City

of Dearborn Heights, No. 16-14331, 2019 WL 339616, at *8–*9 (E.D.

Mich. Jan. 28, 2019) (citing and explaining some of the conflicting cases

on this subject); Compare Smith v. Athens County, 79 F. App’x 841, 843

(6th Cir. 2003) (affirming the district court’s grant of summary judgment

on an excessive force claim where the record showed that the plaintiff

had red marks around his wrists from handcuffs) with Morrison v. Bd.

Of Trustees of Green Twp., 583 F.3d 394, 402 (6th Cir. 2009) (rejecting

the contention that “bruising and wrist marks alone are, as a matter of

law, insufficient to establish physical injury” for a tight handcuffing

claim).

      Although Plaintiff claims that she had “ring marks” on her wrists

as a result of the cuffs being too tight, in her deposition, Plaintiff was


                                      9
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20   PageID.314   Page 10 of 19




asked if she had any wrist or hand injuries “because of the handcuffs” to

which she replied, “[n]o.” (ECF No. 21-3, PageID.178.) Plaintiff has also

not submitted any medical evidence that the handcuffs caused any injury

to her wrists. On Plaintiff’s own admission, she cannot establish that she

suffered injuries due to “unduly tight” handcuffs. Therefore, she cannot

show a constitutional violation on her wrist-marks claim and, even if she

had properly brought her claim under the Fourth Amendment,

Defendant would be entitled to qualified immunity.

      Plaintiff also alleges that she suffered “excessively forceful

handcuffing,” which resulted in a torn rotator cuff. This injury is not due

to tight handcuffing, but rather the alleged force Defendant deployed

while Plaintiff was being handcuffed. Plaintiff claims that her shoulder

was injured when Defendant pulled on her left arm and twisted it in

order to put her in handcuffs. Both parties agree that, at the time

Plaintiff was being handcuffed, she did not say anything about this

injury. Plaintiff said she did not feel the pain until she was in the car

with her hands behind her. (ECF No. 21-3, PageID.178.) After being

handcuffed and for the next ten minutes while sitting in the police car

waiting for the tow truck to arrive, Plaintiff does not mention the


                                      10
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20   PageID.315   Page 11 of 19




handcuffing or pain in her arm or shoulder. But Plaintiff testified that at

some point on the way to the hospital, she complained four or five times

that the handcuffs were too tight. She also remembered telling Defendant

about her arm pain a few times in the car on the way to the hospital. (Id.

at PageID.180.) Evidence of injury resulting from the use of force,

including latent injury, may be relevant to the question of whether the

force used was excessive. Martin v. Heideman, 106 F.3d 1308, 1311–12

(6th Cir. 1997).

      Plaintiff alleges that her shoulder injury occurred due to

Defendant’s excessive force when he was placing her in handcuffs—by

twisting her left arm behind her back to put on the handcuffs. Because

she does not allege that this shoulder injury occurred from excessively

tight handcuffing, the claim must be under a general excessive force

framework. In determining whether excessive force was used, courts

must ask whether the officer's actions, in light of the totality of the

circumstances, were objectively reasonable. Graham v. Connor, 490 U.S.

386, 396–97 (1989). In determining whether an officer's actions were

reasonable, the specific facts of each case are key. Id. at 396. Although

not an exhaustive list, courts should pay particular attention to “the


                                      11
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20   PageID.316   Page 12 of 19




severity of the crime at issue, whether the suspect poses an immediate

threat to the safety of the officers or others, and whether he is actively

resisting arrest or attempting to evade arrest by flight.” Id. While courts

must look to the totality of the circumstances in determining whether a

seizure was reasonable, they must be sure to view those facts “from the

perspective of a reasonable officer on the scene, rather than with the

20/20 vision of hindsight.” Id.

      The question here is whether the officer’s handcuffing of Plaintiff

was undertaken in an objectively reasonable manner. Plaintiff was

stopped by Defendant because she was speeding and was arrested

following a routine traffic check when he discovered that her vehicle was

improperly registered and there was an active warrant out for her arrest

due to an unpaid ticket. These crimes are not severe, nor do they indicate

that Plaintiff had any tendency toward violence. Plaintiff did not attempt

to flee and neither did she resist arrest in any manner. Rather, Plaintiff

was cooperative with Defendant. She was tearful and told Defendant

about her job history, a previous employment lawsuit she had filed and




                                      12
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20        PageID.317    Page 13 of 19




won, that she is a “helping person,” and that she had hoped to work until

she was 67 before retiring. (ECF No. 16-4, at 21:17–24:30.)2

       The officer’s use of force here was reasonable. Even for individuals

like Plaintiff who are arrested for non-violent misdemeanors, “an officer's

decision to apply handcuffs when arresting an individual is objectively

reasonable.” Kostrzewa v. City of Troy, 247 F.3d 633, 639 (6th Cir. 2001).

A reasonable jury could not find that Defendant used excessive force

when handcuffing Plaintiff. Although the dashcam footage does not show

the entire handcuffing because part of their bodies were out of frame, the

visible portion shows nothing to suggest that the officer subjected a

detainee to “gratuitous violence.” Morrison, 583 F.3d at 407. And the

audio recording for ten minutes after the handcuffing does not reveal any

complaints from Plaintiff regarding the handcuffing or her arm and

shoulder.

       Plaintiff has brought forth no evidence that the amount of force

used       by   Defendant     was    objectively     unreasonable        under     the


       2Defendant listened throughout Plaintiff’s remarks, and at one point he
responded that “[she] does not seem like the kind of gal who needs to sit in jail. . .”
(ECF No. 16-4, at 21:30–21:47.) This leaves the Court with the impression that Officer
Easlick believes that some individuals might benefit from sitting in jail, but that is
an issue for another day.
                                          13
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20   PageID.318   Page 14 of 19




circumstances. This case is not like Kostrzewa v. City of Troy, where the

officers, despite plaintiff complaining that his handcuffs were too tight

“allegedly amused themselves by speeding unnecessarily, braking

abruptly, and driving recklessly along a winding road, so as to toss

Kostrzewa around the back seat of the car and place additional pressure

on his wrists.” 247 F.3d 633, 640 (6th Cir. 2001). This case is also unlike

Lustig v. Mondeau, where the Sixth Circuit found that an officer used

excessive force when he handcuffed a plaintiff while raising her “arm up

high, and then repeatedly jerked her arm higher in response to her

yelling and protesting.” 211 F. App’x 364, 371 (6th Cir. 2006); see also

Adams v. Metiva, 31 F.3d 375, 386 (6th Cir. 1994) (continued spraying of

mace on incapacitated suspect); Minchella v. Bauman, 72 F. App’x. 405

(6th Cir.2003) (twisting arms, slamming into car, and kicking ankle in

process of arrest for assault by throwing driver's license and registration

at an officer).

      Defendant argues that this case is controlled by the Court’s decision

in Jackson v. Lubelan, where the plaintiff alleged “an injury resulting

from the awkward twisting of his wrist while he was being placed in the

car.” 2015 WL 8175015, at *2 (E.D. Mich. Dec. 8, 2015). The case is not


                                      14
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20   PageID.319   Page 15 of 19




exactly analogous because Plaintiff here alleges that her injury occurred

while being handcuffed instead of while being put in the car in handcuffs.

Nevertheless, the case is instructive because Plaintiff testifies that,

although the injury allegedly occurred while being handcuffed, she did

not notice the pain until she was seated in the police car, sitting with her

hands behind her back. (ECF No. 16-3, PageID.100.) As the Court said in

Jackson “[c]ertainly, this awkward placement was used because plaintiff

was handcuffed, but the tightness of the handcuffs did not have any

impact on this maneuver at the time [plaintiff] was placed in the car.”

2015 WL 8175015, at *2. The Sixth Circuit, in affirming the Court’s

excessive force holding, observed the following:

      [W]hile handcuffing someone so tightly that the handcuffs
      themselves cause injury is indeed a clearly established
      violation of the Fourth Amendment, see Baynes, 799 F.3d at
      610–17, handcuffing someone just tightly enough that an
      awkward arm placement or a minor lift causes an injury is
      not. That is true even when the suspect complains to the
      officers.

Jackson v. Lubelan, 657 F. App’x 497, 502 (6th Cir. 2016).

      Plaintiff maintains there is a difference between Jackson and her

case because the injury occurred while being handcuffed. There is a line

of caselaw from the Sixth Circuit that suggests that if police are on notice
                                      15
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20   PageID.320   Page 16 of 19




that Plaintiff needs a special accommodation, then this could potentially

form the basis of an excessive force claim. For example, in Crooks an

officer “[handcuffed] a 65–year–old, arthritic woman from the back for a

non-violent crime and in the face of persistent claims of pain.” Crooks v.

Hamilton Cty., Ohio, 458 F. App’x 548, 550 (6th Cir. 2012). The plaintiff

in Crooks asked to be handcuffed in front to accommodate her arthritis,

but the officer refused; evidence showed that the plaintiff suffered a

broken rib and aggravated chest wall shortly after the arrest. The Sixth

Circuit held that there was a genuine issue of material fact because the

officer knew of the woman’s injury; see also Solovy v. Morabito, 375 F.

App’x 521, 523 (6th Cir. 2010) (“Once [plaintiff] was face down on the

ground, the officer began to handcuff his left arm to his right arm, behind

his back. [Plaintiff] told the officer that he had a ‘bad locked shoulder,’

but the officer ignored him.”). But this is not what happened here.

Plaintiff offers no evidence that she told Defendant she had a shoulder

problem or needed the handcuffs to be placed in front to avoid injury.

Moreover, Plaintiff failed to address Defendant’s evidence that her torn

rotator cuff could not have resulted from the handcuffing behind her

back.


                                      16
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20    PageID.321   Page 17 of 19




      Accordingly, there was no constitutional violation and, even if

Plaintiff had included Fourth Amendment allegations in her complaint,

Defendant would be entitled to qualified immunity. On the evidence

submitted, no reasonable juror could find that there was excessive force

used during the handcuffing of Plaintiff.

             C. Fourteenth Amendment

      Plaintiff’s claims under the Fourteenth Amendment, to the extent

she makes any, also must be dismissed. In her response brief, Plaintiff

references    her   “Fourteenth     Amendment”         claim   for   “deliberate

indifference to her serious medical needs,” (ECF No. 21, PageID.140) but

does not make any argument in support of such a claim. The law in the

Sixth Circuit is clear that when a plaintiff fails to address a claim on

summary judgment, the plaintiff is deemed to have abandoned that

claim. See Hicks v. Concorde Career Coll., 449 F. App’x 484, 487 (6th Cir.

2011) (holding that a district court properly declines to consider the

merits of a claim when a plaintiff fails to address it in a response to a

motion for summary judgment); Clark v. City of Dublin, 178 F. App’x 522,

524–25 (6th Cir. 2006) (recognizing that the failure to respond properly




                                      17
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20   PageID.322   Page 18 of 19




to motion for summary judgment arguments constitutes abandonment of

a claim).

      Despite this, the Court has undertaken an independent inquiry into

the merits of Plaintiff’s claim, and concludes dismissal is warranted.

Under the Fourteenth Amendment, pretrial detainees have a right to

medical treatment that is analogous to the right of prisoners under the

Eighth Amendment. Bruederle v. Louisville Metro Gov't, 687 F.3d 771,

776 (6th Cir.2012). To prove a deprivation of that right, Plaintiff must

show that Defendant acted with deliberate indifference to serious

medical needs. Harris v. City of Circleville, 583 F.3d 356, 367 (6th

Cir.2009).

      A deliberate indifference claim has an objective and subjective

component. The objective component considers whether the medical need

at issue was “sufficiently serious.” Comstock v. McCrary, 273 F.3d 693,

702–03 (6th Cir.2001) (quoting Farmer v. Brennan, 511 U.S. 825, 834

(1994)). The subjective component considers whether the official

“subjectively perceived facts from which to infer substantial risk to the

[detainee], that he did in fact draw the inference, and that he then

disregarded that risk.” Id. at 703 (citing Farmer, 511 U.S. at 837).


                                      18
Case 5:19-cv-10368-JEL-EAS ECF No. 25 filed 07/22/20     PageID.323   Page 19 of 19




      Plaintiff does not make any argument or cite any law in her brief

as to a deliberate indifference claim. The Court does not find any evidence

could support such a claim either. Defendant took Plaintiff to the hospital

after she expressed intentions of self-harm, and after that, their

interaction ended. As a matter of law, Defendant was not deliberately

indifferent to Plaintiff’s medical needs.

Conclusion

      Defendant’s motion for summary judgment (ECF No. 16) is granted

and this case is dismissed. Because this case is dismissed, Defendant’s

motion in limine to exclude evidence at trial is also denied as moot. (ECF

No. 23.)

      IT IS SO ORDERED.

Dated: July 22, 2020                  s/Judith E. Levy
Ann Arbor, Michigan                   JUDITH E. LEVY
                                      United States District Judge


                         CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court s ECF System to their
respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on July 22, 2020.

                                             s/William Barkholz
                                             Case Manager



                                        19
